Citation Nr: 1500421	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-12 789 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1953 to January 1957; April 1957 to April 1963; and September 1963 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was last before the Board in June 2014.  The Board remanded the claim of entitlement to service connection for a low back disability for further development, to include providing a VA opinion.  See June 2014 Board Decision.

This appeal was processed electronically using the Virtual VA claims processing system.  Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Remand is necessary to ensure compliance with the Board's June 2014 directives.  

The case is REMANDED for the following actions:

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit. Obtain all records referred to by the Veteran.

2. Obtain any outstanding VA medical treatment records (VAMRs) from June 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who provided the August 2014 opinion for an addendum opinion as to whether the Veteran's current low back disability had its onset in service or otherwise relates to service.  If the examiner is not available, request an opinion from another qualified VA examiner.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The examiner must opine as to whether the Veteran's current low back disability relates to his 1955 in-service motor vehicle accident.

b. IF THE EXAMINER CONCLUDES THAT THE VETERAN'S LOW BACK DISABILITY DOES NOT RELATE TO SERVICE, THE EXAMINER MUST ATTTEMPT TO RECONCILE HIS/HER OPINION WITH DR. B.G.C.'S OPINION - AND STATE WHETHER HE OR SHE CONCURS OR NON-CONCURS AND THE REASONS FOR SUCH OPINION.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 1955 STRs, documenting that the Veteran had experienced low back pain since he was involved in a motor vehicle accident in the same month.

Reports of Medical Examination dated January 1956, December 1956, April 1957, September 1963, and May 1969, documenting no low back problems.

Reports of Medical History dated September 1963, February 1967, and May 1969 denying any low back problems.

February 1973 Report of Medical Examination, finding no problems with the Veteran's spine, but noting "milder degenerative changes of the thoracic spine."  See also February 1973 STRs.

August 1989 Statement, reporting that the Veteran began working as a cattle farmer in 1973.

July 1999 Statement, claiming that the Veteran's low back pain relates to his in-service jeep accident.

May 2002 PMRs, stating that the Veteran experiences low back pain that is aggravated by prolonged sitting, that he has received physical therapy to treat his symptoms, and that his work as a farmer requires extensive physical exertion.

September 2002 VAMRs, reporting that the Veteran had "problems with his lower back," but no current back pain; and hip pain related to osteoarthritis and possibly to an October 1999 pelvic injury.

June 2004 VAMRs, noting constant low back pain that feels like muscle spasming and likely resulting from lifting a heavy object, physical therapy for a back problem, tenderness along the low back on examination, and some disc space narrowing with some spurring.

November 2006 PMRs, indicating that the Veteran received periodic treatment for a back problem in 2003 and 2004.

November 2006 Statement, reporting that the Veteran has stopped farming and has experienced back pain for many years to the extent that he purchased a tractor that can be operated from a sitting or standing position.

April 2010 VA Mental Health Examination Report, noting a history of back pain.

February 2010 PMRs (Dr. B.G.C.), opining that the Veteran's current back disability is "possibly related and likely related to injuries . . . [he] received during his military service" and that the surgeon who performed the Veteran's 2004 lumbar fusion (Dr. F) verbally informed the Veteran that "he could tell from directly visualizing his spine that he had had previous injury."

March 2012 VA Examination Report, opining that the Veteran's in-service injury involving the thoracic spine is not related to his current low back disability and that the disability originated from a 2004 lumbar fracture.

July 2013 and April 2014 VAMRs, noting that the Veteran's back pain had a sudden onset nine years prior due to a fall.

August 2014 VA Examination Report, opining that the Veteran's low back disability does not relate to service.

July 2014 Statement, claiming that the Veteran's back problems relate to his jeep accident in service and that he was only able to maintain his farm "with a minion of hired help."

4. Review the medical examination report to ensure that it adequately responds to the above instructions.  IF THE REPORT IS DEFICIENT in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a low back disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

